United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF AGRICULTURE,
OFFICE OF THE INSPECTOR GENERAL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-640
Issued: December 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2010 appellant filed a timely appeal from a November 24, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the overpayment issues in this case.
ISSUES
The issues are: (1) whether the Office properly found a $21,304.80 overpayment of
compensation for the period February 26, 2004 through September 14, 2008 due to the payment
of augmented compensation; (2) whether the Office properly found that appellant was at fault in
creating the overpayment and therefore not entitled to waiver; and (3) whether the Office
properly determined that the overpayment should be recovered by deducting $600.00 every 28
days from her continuing compensation.
On appeal, appellant asserts that her son was a full-time student and eligible dependent
during the period of the overpayment and provided additional information to verify his
dependant status. She also asserted that the deduction from her continuing compensation created

a significant hardship for her and her family and submitted additional documentation concerning
her current expenses. Appellant also indicated that a new vehicle was purchased on
October 5, 2009.
FACTUAL HISTORY
The Office accepted that on July 31, 2001 appellant, then a 52-year-old contract
specialist, sustained a lumbar sprain/strain after she tripped over binders placed on the edge of a
workstation.1 Appellant stopped work on August 1, 2001. Beginning in late January 2002, she
received total disability compensation on the periodic rolls at the augmented 75 percent rate as
she had a dependent son, born on February 26, 1986. Appellant returned to work 16 hours a
week beginning September 15, 2008 and 20 hours a week beginning October 26, 2008. The
Office adjusted her compensation accordingly.
The record reflects that appellant submitted affidavits of earnings and employment (Form
CA-1032) on December 20, 2003, October 19, 2004, November 13, 2005, November 20, 2006,
December 4, 2007 and February 18, 2008 listing her son as a dependent. The forms explained
the circumstances under which she would be entitled to augmented compensation for her
dependent child. Appellant was advised that compensation for a dependent child may continue
after the 18th birthday only if the dependent was unmarried and either incapable of self-support
due to a mental or physical disability or a full-time student. The forms noted that compensation
was payable until age 23 for an unmarried child who had reached age 18, had not completed four
years of education beyond high school and was a full-time student at an approved educational
institution. Appellant’s son turned 18 on February 26, 2004.
In a December 12, 2007 letter, the Office reiterated the circumstances under which
augmented compensation for a dependant child could continue after the 18th birthday. In her
February 18, 2008 Form CA-1032, appellant claimed compensation for student status for her
son. She stated that her son had attended jobs corps school on a full-time basis since
January 15, 2008. Appellant’s son’s enrollment in the program was confirmed by a career
development counselor at the Woodstock Job Corps Center on February 19, 2008. The
counselor noted that it was open enrollment and that a completion date of the program was
undetermined.
Appellant received augmented compensation until September 15, 2008 when the Office
adjusted her compensation to the basic rate.
On April 1, 2009 the Office advised appellant of its preliminary determination of a
$21,309.20 overpayment of compensation as she received augmented compensation for the
period February 27, 2004 through September 14, 2008 while she had no eligible dependents. In
attached worksheets, it calculated that she received $190,205.24 in compensation from
February 27, 2004 through September 14, 2008 but was only entitled to $168,896.04, a
difference of $21,309.20. The Office noted that appellant’s son reached age 18 on February 26,
2004 but that there was no evidence that he was a full-time student or incapable of self-support.
1

The Office had also accepted that on April 30, 2001 appellant sustained a lumbar sprain/strain while lifting
luggage up a steep incline while on government travel. This case was doubled into the current file.

2

It found her at fault in creating the overpayment because she was aware or should have been
aware that she was not entitled to augmented compensation when she had no eligible dependents
after February 26, 2004.
On April 3, 2009 appellant requested a prerecoupment hearing. In an April 3, 2009 letter,
she verified that her son reached age 18 on February 26, 2004 and stated that he was a full-time
student during the overpayment period. Appellant advised that he completed a high school
equivalency certificate from the University of the District of Columbia through an adult
education program on June 25, 2004 and attached a copy of the certificate. She stated that he
was enrolled in the University of the District of Columbia in August 2005 and joined the
Department of Labor Job Corps in January 20072 and obtained instruction in Culinary Arts.
Appellant noted that he was living with her and she was supporting him in his educational
experiences.
In an April 3, 2009 overpayment recovery questionnaire, appellant indicated that her total
monthly income was $2,492.10 and her total monthly expenses were $2,416.00. The monthly
expenses were comprised of: rent $970.00, food $625.00, clothing $75.00, utilities $421.00,
other expenses $275.00, monthly installments to Capitol One Credit Card $25.00 and First
Premiere Credit Card $25.00. Appellant indicated that she had no assets and had $178.00 in her
checking account. She stated that she used her income to support her son and that she did not
intend to mislead anyone.
In a July 27, 2009 telephonic hearing, appellant stated that her son had been identified as
severely socially and emotionally disabled (SESD-Level 5) at age seven. She noted the type of
schooling he had as a result of his mental disability and behavioral issues and indicated that he
quit school between the ages of 16 and 17 and elected to get his GED, which he received on
June 25, 2004. Appellant stated that her son was enrolled at the University of the District of
Columbia during the fall 2004 semester as a full-time student and after he finished the 2004-05
school year, he enrolled in summer school. She indicated that she was unsure of his student
status during the fall 2005 semester. Appellant testified that her son was enrolled in the Job
Corps in January 2007, but was unsure how long that lasted as the Job Corps released him. She
indicated that she continued to support her son and that she considered him a dependent based on
his inability to function and his emotional problems. Appellant advised that she now worked
about 52 hours every pay period and earned approximately $2,600.00 ($1,533.00 from workers’
compensation and $1,150.00 from her employment). She stated that her current rent was
$1,020.00, but indicated that she was getting married and her rent would increase to $2,800.00 in
September 2009 when she moved to a larger apartment with her new husband. Appellant
advised that her monthly expenses were: $600.00 food, $75.00 clothing, $300.00 miscellaneous.
She noted that she had no assets and that she paid about $130.00 monthly for credit cards.
Appellant stated that she was considering getting a new car and was in the process of buying a
home. She was advised of additional financial evidence needed regarding repayment and
evidence needed about her son’s status.

2

This date was also noted as January 2008 in other correspondence from appellant dated August 13, 2009.

3

In an August 13, 2009 letter, appellant stated that her son was a full-time student at the
University of the District of Columbia from August 25, 2004 through May 2005, but she was
unable to get a copy of his transcript due to an unpaid balance owed to the school. She indicated
that her son was also enrolled with the Job Corps from January to June 2008, but she had not
requested his records. Appellant indicated that, during the three-year period, her son worked
part-time with various companies. She advised that the facilities which rendered treatment or
services to her son either would not provide records of services provided or were closed for
summer break and would not reopen until September 2009. Appellant stated that she was unable
to repay the debt due to her current and anticipated expenses. She noted that she forgot to
include the monthly payments of $25.00 to Peebles and $75.00 to Kay Jewelers. Appellant
stated that she was going to settlement on a new home on August 21, 2009 and that her monthly
mortgage payment would be $3,140.23, monthly home owner association fees, monthly Front
Foot Benefit Fee of $54.17, and that she would also be responsible for paying bills on electricity,
gas, water and cable, of which she had no idea of the amount. She submitted a marriage
certificate indicating that she got married on August 8, 2009, a July 15, 2009 Sprint bill totaling
$638.49, and a copy of her HUD-1 statement, which indicated approximate amounts of a
monthly mortgage of $3,140.23. Appellant also submitted copies of various bills on which
balances were owed. This also included a copy of her government services account statement
showing $447.90 due and a July 2009 statement for her First Premier Bank card.
By decision dated November 24, 2009, an Office hearing representative affirmed as
modified the overpayment of compensation in the amount of $21,304.80 for the period
February 26, 2004 through September 14, 2008 for which appellant was at fault. A corrected
worksheet indicated that, from February 26, 2004 through September 14, 2008, appellant was
paid $190,165.95 at the augmented rate but should have been paid $168,861.15, which resulted
in $21,304.80 overpayment. The hearing representative further found a repayment of the
overpayment at $600.00 every 28 days was reasonable and appropriate as appellant did not
submit any current expenses or any financial information about her spouse which could account
for the remaining amount of income after the mortgage.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of the Federal Employees’ Compensation Act3 provides that the United
States shall pay compensation for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty.4 Section 8129(a) of the Act provides, in
pertinent part, that when an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which an individual is entitled.5
The basic rate of compensation paid under the Act is 66 2/3 percent of the injured
employee’s monthly pay. Section 8110 of the Act provides that a claimant is entitled to
3

5 U.S.C. §§ 8101-8193.

4

Id. at § 8102(a).

5

Id. at § 8129(a).

4

augmented compensation to three fourths of the employee’s rate of monthly pay if he or she has
a dependent.6 Section 8110(a)(3) of the Act provides that a child is considered a dependent if he
or she is under 18 years of age, is over 18 but is unmarried and incapable of self-support because
of a physical or mental disability or is an unmarried student, as defined under section 8101(17).7
The Act provides that compensation will continue at the augmented rate if the child has reached
18 years of age and is a student. Section 8101(17) of the Act defines a student as an individual
under 23 years of age who has not completed four years of education beyond the high school
level and who is regularly pursuing a full-time course of study or training at a school, college or
university or other educational or training institute an additional type of educational or training
institute as defined by the Secretary. The federal regulations provide that an additional type of
educational or training institute means a technical, trade, vocational, business, or professional
school accredited or licensed by the federal or a state government, that provides courses of not
less than three months duration and prepares the individual for a livelihood in a trade, industry,
vocation or profession.8 If a claimant receives augmented compensation during a period where
he or she has no eligible dependents, the difference between the compensation to which he or she
was entitled at the two-thirds compensation rate and the augmented compensation received at the
three-fourths rate constitutes an overpayment of compensation.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation from
February 26, 2004 to September 14, 2008. Appellant’s son, born February 26, 1986, turned 18
on February 26, 2004. The Office continued to issue his compensation at the augmented rate
through September 14, 2008. It found that appellant’s son had turned 18 and there was no
evidence that he was either incapable of self-support or a full-time student.
Despite appellant’s claims to the contrary, there is no evidence to support that her son
was enrolled full time as a student. While she claimed her son was a student from February 26,
2004 through September 14, 2008, there is no evidence to support that assertion. First,
appellant’s son was not enrolled in high school as a student at the beginning of the overpayment
period as he received his high school equivalency degree on June 25, 2004 through an adult
education program. There is no evidence that the adult education program the son attended
through the University of District of Columbia meets the full-time requirement under the Act
necessary for him to qualify as a student.10 Other than the diploma, there are no other school
records, grades, etc. The current record is also void of any evidence that appellant’s son was
6

Id. at § 8110.

7

Id. at § 8110(a)(3).

8

20 C.F.R. § 10.5(aa)(1).

9

5 U.S.C. § 8110(a)(3); see Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

10

20 C.F.R. § 10.5(aa)(1) provides, in pertinent part, that the educational institution attended by the student must
be accredited or licensed by the United States Government or a State Government or any political subdivision
thereof. See also G.H., (Docket No. 09-606, issued December 18, 2009) (the Board found an overpayment of
compensation where appellant received augmented compensation during a period where his unmarried child over
the age of 18 attended a nonaccredited education institution).

5

enrolled as a full-time student at the University of District of Columbia beginning in
August 2005. Although appellant alleges her son was a full-time student, she has provided no
transcripts, receipts or other evidence of his attendance. While she submitted evidence on appeal
pertaining to her son’s education during this period, the Board is precluded from reviewing this
evidence for the first time on appeal.11
Appellant also claimed her son joined the Job Corps in January 2007 (or January 2008) to
receive instruction in culinary arts. The record reflects only that her son was enrolled as of
February 19, 2008 at the Woodstock Job Corps Center. The dates of enrollment were not
provided and the completion of course date was undetermined. This evidence is not sufficient to
verify appellant’s son’s attendance for any period of study. There is no other evidence
documenting that her son was pursuing a regular course of study or training as required by the
Act’s regulations.12 As appellant’s son does not meet the requirements of an eligible dependent
under the Act, an overpayment of compensation was created effective February 26, 2004.
The Office provided a detailed accounting of the amount of compensation appellant
should have received at the statutory 66 2/3 percent rate since there were no qualified
dependents. The worksheets reflect that, from February 26, 2004 through September 14, 2008,
she was paid $190,165.95 at the augmented rate but should have been paid $168,861.15. This
amounts to an overpayment amount of $21,304.80. Thus, the Board finds that the Office’s
calculation of a $21,304.80 overpayment was correct. Accordingly, the Office properly
determined the fact and amount of the overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of the Act provides that an overpayment in compensation shall be recovered
by the Office unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.13
Section 10.433 of the implementing regulations specifically provide that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.14 On the issue of fault, 20 C.F.R. § 10.433(a) provides
that an individual will be found at fault if he or she has done any of the following: (1) made an
incorrect statement as to a material fact which he or she knew or should have known to be
incorrect; (2) failed to provide information which he or she knew or should have known to be
material; or (3) accepted a payment which he or she knew or should have known was incorrect.

11

The Board may not consider new evidence for the first time on appeal that was not before the Office at the time
it issued its final decision. See 20 C.F.R. § 501.2(c).
12

5 U.S.C. § 8101(17).

13

5 U.S.C. § 8129; see P.M., 60 ECAB ___ (Docket No. 07-2169, issued March 3, 2009); Linda E. Padilla, 45
ECAB 768 (1994).
14

5 U.S.C. § 10.433(a).

6

The regulations further provide that each recipient of compensation benefits is
responsible to ensure that payments he or she receives from the Office are proper.15 Whether or
not the Office determines that an individual was at fault with respect to the creation of an
overpayment depends on the circumstances surrounding the overpayment.16
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment based on
the third criterion, that she accepted payments which she knew or should have known to be
incorrect.17
For the Office to establish that appellant was at fault in creating the overpayment, it must
show that, when she received the compensation in question, she knew or should have known that
the payment was incorrect.18 With respect to whether an individual is with fault, section
10.433(b) of the Office’s regulations provide that whether the Office determines that an
individual was with fault with respect to the receipt of an overpayment depends on the
circumstances surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he or she was
being overpaid.19
The Board finds that appellant was at fault in creating the overpayment. The CA-1032
forms provided information notifying her as to the status of dependents for augmented
compensation. Appellant was advised as to the requirements for claiming a child as a dependent
and informed that a claimant with no dependents was paid at the 66 2/3 percent basic rate, not
the 75 percent augmented rate. The evidence establishes that, when placed on compensation, she
received it at the augmented rate as her son was under the age of 18. While appellant testified
that she did not intend to mislead the Office as she continued to provide support for her son, she
knew or reasonably should have known that she was not entitled to augmented compensation
when her son turned 18 years of age. As noted above, her son did not qualify as a full-time
student. Additionally, there is no evidence to support that appellant’s son was unable to support
himself because of a mental or physical disability. Appellant indicated in her August 13, 2009
letter that during the three-year period, her son worked part time with various companies. While
she may have been unclear as to her son’s status as a student, she knew or should have known
that the payments made at the augmented rates were incorrect in view of the cautionary language
in the CA-1032 forms that she signed. Appellant is at fault in creating the overpayment and is
not eligible for waiver of recovery. The Office is required by law to recover the overpayment.

15

Id.

16

Id. at § 10.433(b).

17

Steven R. Cofrancesco, 57 ECAB 62 (2006).

18

See Otha J. Brown, 56 ECAB 228 (2004); Karen K. Dixon, 56 ECAB 145 (2004).

19

20 C.F.R. § 10.433(b).

7

Appellant contends on appeal that she did not mislead the Office and submitted some
information regarding her son’s schooling. As noted above, the Board is precluded from
reviewing evidence for the first time on appeal.
LEGAL PRECEDENT -- ISSUE 3
Whenever an overpayment has been made to an individual who is entitled to further
payments, proper adjustment shall be made by decreasing subsequent payments of compensation
having due regard to the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to minimize any
resulting hardship upon such individual.20
ANALYSIS -- ISSUE 3
The Board finds that the Office properly directed recovery of the overpayment at the rate
of $600.00 every four weeks from appellant’s continuing compensation.
In setting the rate of recovery at $600.00 every four weeks, the hearing representative
noted that appellant did not provide sufficient documentation for various expenses such as food,
miscellaneous expenses, and her new mortgage. The hearing representative noted that, even if
the amount of the new mortgage were accepted, there was insufficient evidence documenting
other expenses. The Office had insufficient documentation regarding appellant’s current
monthly household expenses or any of her household bills for her new home. It is appellant’s
responsibility to provide information about income, expenses and assets.21 Section 10.441(a) of
the Office’s regulations, as noted, directs the Office to take certain matters into consideration in
establishing the repayment schedule, including the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other relevant factors, so
as to minimize any hardship.22 The Office was disadvantaged by appellant’s failure to timely
provide financial documentation. In view of these circumstances, the Office properly considered
the appropriate factors in determining the recovery of the overpayment.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation during the period February 26, 2004 to September 14, 2008, in the
amount of $21,304.80. The Board further finds that she was with fault in creating the
overpayment and that the Office properly set the rate of recovery from continuing compensation.

20

20 C.F.R. § 10.441(a); see Steven R. Cofrancesco, supra note 15.

21

Id. at § 10.438.

22

Id. at § 10.441(a).

8

ORDER
IT IS HEREBY ORDERED THAT the November 24, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

